UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 OR o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number 000-33155 COATES INTERNATIONAL, LTD. (Exact Name of Registrant as Specified in its Charter) Delaware 22-2925432 (State or other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification No.) Highway 34 & Ridgewood Road, Wall Township, New Jersey 07719 (Address of Principal Executive Office) (Zip Code) (732) 449-7717 (Registrant's telephone number including area code) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNoo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.) Yes oNo x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ‚o Accelerated filer Non-accelerated filer ‚o Non-accelerated filer ‚o Smaller reporting company x (Do not check if a smaller reporting company) As of November 16, 2010, 275,506,253 shares of the Registrant’s common stock were issued and outstanding. COATES INTERNATIONAL, LTD. QUARTERLY REPORT ON FORM 10-Q CONTENTS SEPTEMBER 30, 2010 Page PART 1 – FINANCIAL INFORMATION Item 1. Financial Statements: Balance Sheets 3 Statements of Operations 4 Condensed Statements of Cash Flows 5 Notes to Financial Statements 6-21 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 22-30 Item 3. Quantitative and Qualitative Disclosures About Market Risk 30 Item 4T. Controls and Procedures 30 PART II-OTHER INFORMATION Item 1. Legal Proceedings 31 Item 1A. Risk Factors 32 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 32 Item 3. Defaults Upon Senior Securities 32 Item 4. (Removed and Reserved) 32 Item 5. Other Information 32 Item 6. Exhibits 32 SIGNATURES 33 2 Coates International, Ltd. Balance Sheets September 30, 2010 December 31, 2009 (Unaudited) Assets Current Assets Cash $ $ Restricted cash Inventory, net Deferred financing costs and other assets Total Current Assets Property, plant and equipment, net Deferred licensing costs, net Total Assets $ $ Liabilities and Stockholders' Deficiency Current Liabilities Accounts payable and accrued liabilities $ $ Due to related party - Unearned revenue - Promissory notes to related parties Mortgage loan payable Convertible promissory notes - Derivative liability related to convertible promissory notes - 10% Convertible note Total Current Liabilities License deposits Total Liabilities Commitments and Contingencies Stockholders' Deficiency Preferred Stock, $0.001 par value, 100,000,000 shares authorized, 14,001and 10,000 shares issued and outstanding at September 30, 2010 and December 31, 2009, respectively 14 10 Common Stock, $0.0001 par value, 1,000,000,000 shares authorized, 275,506,253and 275,496,253 shares issued and outstanding at September 30, 2010 and December 31, 2009, respectively Additional paid-in capital Accumulated deficit ) ) Total Stockholders' Deficiency ) ) Total Liabilities and Stockholders' Deficiency $ $ The accompanying notes are an integral part of these financial statements. 3 Coates International, Ltd. Statements of Operations (Unaudited) Three Months Ended September 30, Nine Months Ended September 30, (Restated) Revenue from research and development $
